DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 6/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 4, 5, 9, 12, 13 and 20 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 4/5/2019.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

	Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, Applicant’s amendments do not serve to overcome the rejection because the amendments merely define the “quantity change for the item” to be a function of different variables and describe the effects of the scaling factor to be dual performing in nature. To overcome a 101 rejection, a showing of a practical application of the abstract idea or significantly more than the abstract idea is seen in the claims.  As seen in the amended claims, describing a function of variables is in this case carried out by a mathematical function, and acknowledging a benefit of the scaling factor to be able to resolve quantity changes and redistribution costs does not serve to bring the abstract idea(s) into a practical application or significantly more.
Regarding the 103 rejection, it has been acknowledged by Examiner that claims 4-6 and 12-15 are allowable over prior art. By amending the function of the quantity change to include the variables from the formulas in subsequent claims, Applicant has narrowed the scope of the claims and overcome the prior art rejections for the same reasons as claims 4-6 and 12-15.
Regarding page 28 of Applicant’s remarks, Examiner has carefully considered the claim limitations as seen in the following analysis regarding 35 U.S.C. 101.   Limitations of generating electronic outputs and transmitting instructions over a network have not been characterized as abstract ideas.
Regarding page 29, Examiner thanks Applicant for its consideration of the claim limitation each location inventory record is a data structure associated with a physical location in a set of physical locations; this limitations is used to describe the nature of the information included in the data and has no effect on the patentability of the claims under section 101.
Regarding pages 31 and 32, Examiner does not confuse novelty with statutory eligibility.  While a computer may have not performed the claimed function exactly as seen in present Application does not necessarily equate to an improvement in the functioning of a computer.  Performing an analysis to solve inventory distribution problems, while may improve inventory distribution, does not improve the functioning of a computer.
Regarding pages 34 and 35, Examiner looks to the claims as a whole in Step 2A Prong 2 and then refers to that analysis in Step 2B.
Regarding pages 36-38, MPEP 2106.05 states that a reason why the additional elements, taken individually and in combination, do not result in the claim, as a whole, fails Step 2A Prong 2 and 2B may include merely using a computer as a tool to perform an abstract idea.  However great the idea, does not place the invention into statutory eligibility.


Reasons why the Claims Would be Allowable over Prior Art
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  No prior art or Non-patent literature has been found that matches the functions and formula of calculating quantify change for locations, determining scaling factors, and determining the optimizing scaling factor as seen in claimed formulas in claims 4-6 and 12-15, and the amended independent claims.  Rangarajan, in ¶¶0050, 0066 and 0077, teaches a formula for redistribution of goods, scaling the distribution and optimizing said distribution, but arrives at its solution in a different manner than the present Application.  A multi-category emergency goods distribution model and its algorithm, by Chang, discloses formulas for an optimizing distribution model based on location and costs, but also arrives at its solution in a different manner than the present Application.  In Summary, Applicant’s formulas and functions are distinct from these.  Therefore, the 103 rejections regarding claims 1-20 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or Step 2A Prong 1: the claims recite a method and/or system for redistributing inventory to maximize cost effectiveness. The limitations record inventory, calculate a quantity change, determine a redistribution of the item at a minimum cost, determine the cost of the redistribution, determine a set of possible scaling factors to include one scaling factor that simultaneously and interdependently resolves the quantity changes and the cost of redistribution by satisfying a threshold condition of maximizing a total revenue received from sales of the item when the quantity changes for each location inventory record are scaled by the one scaling factor, generate a set of transfer instructions to perform the redistribution of the item with transfer quantities of the item to be transferred between the physical locations scaled by the one scaling factor, and transmit each transfer instruction are directed to the abstract idea of organizing human activity in the form of fundamental economic practices and principles, without significantly more.  The act of managing inventory is a fundamental economic practice. Additionally, the limitation of wherein the quantity change for the item is a function of a remaining number of weeks before the item is to sell out at the physical location, a base demand for the item at the physical location, a constant price elasticity for the item at the physical location, a scalar constant at which there is no net change in the total quantity of the item across the set of location inventory records, and a current item quantity of the location inventory record is directed to the abstract idea of a mathematical function or relationship.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements non-transitory computer-readable medium storing computer- executable instructions executed by at least a processor and a memory of a computer, electronic outputs and transmitting instructions over a network individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements non-transitory computer-readable medium storing computer- executable instructions executed by at least a processor and a memory of a computer individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  Further, the limitation of each location inventory record is a data structure associated with a physical location in a set of physical locations is 
Claims 2-8 and 10-19 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of certain methods of organizing human activity in the form of fundamental economic practices/principles, without significantly more.  They describe determine the quantity change that maximizes income from sales of the item across the set of physical locations without altering a total quantity of the item across the set of location inventory records, store the redistribution as a data structure, transmitting instructions over a network, controlling remote devices, classifying storage locations as deficit or surplus, and determining scaling factors for said locations. They introduce neither a new abstract idea nor additional limitations that are significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or Step 2A Prong 1: the claims recite an abstract idea of a mathematical concept in the form of mathematical relationships/mathematical formulas or equations/mathematical calculations, without significantly more.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a non-transitory computer readable medium and a processor individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. Therefore, the claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624